                                                                 JS-6



           UNITED STATES DISTRICT COURT
          CENTRAL DISTRICT OF CALIFORNIA




JAMES RUTHERFORD,                CV 19-1573 DSF (SHKx)
   Plaintiff,
                                 Judgment
               v.

RENE A. TOBAR, et al.,
   Defendants.



  The Court having granted Plaintiff James Rutherford’s
Application for Default Judgment against Defendants Rene Tobar
and Jet Plaza, LLC,

   IT IS ORDERED AND ADJUDGED that Plaintiff is awarded
$4,000 in statutory damages, $3,318.50 in attorneys’ fees, and
$538 in costs, for a total amount of $7,856.50.

  Additionally, Defendants are ordered to provide accessible
paths of travel and compliant curb ramps into the Yum Yum
Donuts store located at 5836 W. Manchester Ave, Los Angeles, CA
90045, in compliance with the Americans with Disabilities Act
Accessibility Standards.

   Date: February 11, 2020      ___________________________
                                Dale S. Fischer
                                United States District Judge
